UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY ADAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:03-cr-00049-BO; 5:04-cv-00629-BO)


Submitted: July 20, 2006                        Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Adams, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony Adams seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The order is

not   appealable       unless   a   circuit     justice    or    judge       issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).       A   prisoner     satisfies      this    standard      by

demonstrating      that    reasonable      jurists     would      find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                     We have

independently reviewed the record and conclude that Adams has not

made the requisite showing.          Accordingly, we deny a certificate of

appealability, deny Adams’ motion to place the case in abeyance,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented      in   the

materials     before     the    court   and     argument   would       not    aid   the

decisional process.



                                                                             DISMISSED




                                        - 2 -